            Case 1:21-cv-03560-AJN Document 9 Filed 05/21/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

BRAULIO THORNE, ON BEHALF OF
HIMSELF AND ALL OTHER PERSONS
SIMILARLY SITUATED,

                                   Plaintiffs,          Case No. 1:21-cv-03560-AJN
v.
                                                        Hon. Alison J. Nathan
TIEDEMANN WEALTH MANAGEMENT,
LLC,


                                  Defendant.


        DEFENDANT’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO
          ANSWER, PLEAD, OR OTHERWISE RESPOND TO COMPLAINT

       Defendant Tiedemann Wealth Management, LLC (“Defendant”), by and through its

counsel, hereby files this Unopposed Motion for Extension of Time to Answer, Plead, or

Otherwise Respond to Plaintiff’s Complaint, and in support thereof states as follows:

       1.      Plaintiff commenced this action by filing the Complaint on April 21, 2021.

       2.      The Summons and Complaint in the above-captioned action were, upon

information and belief, served on Defendant on May 4, 2021.

       3.      Defendant’s response to the Complaint is currently due on May 25, 2021.

       4.      Defendant respectfully requests a 45-day extension of time to respond to

Plaintiff’s Complaint. Plaintiff’s counsel consents to this extension of time.

       5.      This request is being made in good faith and is not brought to delay litigation or

prejudice any Party.

       WHEREFORE, Defendant respectfully requests a 45-day extension to July 9, 2021, to

answer, plead, or otherwise respond to Plaintiff’s Complaint.

       A proposed order is attached.
         Case 1:21-cv-03560-AJN Document 9 Filed 05/21/21 Page 2 of 3




Dated: May 21, 2021                       Respectfully submitted,

                                          By: /s/ Ryan P. Poscablo
                                          Ryan P. Poscablo
                                          STEPTOE & JOHNSON LLP
                                          1114 Avenue of the Americas
                                          New York, New York 10036
                                          (212) 506-3900
                                          rposcablo@steptoe.com


                                          Counsel for Tiedemann Wealth
                                          Management, LLC




                                      2
         Case 1:21-cv-03560-AJN Document 9 Filed 05/21/21 Page 3 of 3




                             CERTIFICATE OF SERVICE


       I hereby certify that on the 21st day of May 2021, a true and correct copy of the
foregoing document was served via the United States District Court’s CM/ECF system, which
sent notification of such filing to the following:
Jeffrey Gottlieb
Michael LaBollita
GOTTLIEB & ASSOCIATES
150 E. 18th Street
Suite PHR
New York, New York 10003
nyjg@aol.com
michael@gottlieb.legal


                                                      /s/ Ryan P. Poscablo
                                                      Ryan P. Poscablo
